              Case 1:20-cv-02231-GLR Document 1 Filed 08/03/20 Page 1 of 10




                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MARYLAND

COLEEN MARINE, INC.                              *
351 Charles Ave.
Wewahitchka, FL 32465                            *

         Plaintiff,                              *

         v.                                      *      Civil Action No.

DIANE C. KOPKE, Individually and as         *
   Personal Representative of the Estate of
   John D. Kopke                            *
1523 Park Lane
Pasadena, Maryland, 21122                   *

             and                                 *

ANDREW KOPKE                                     *
1523 Park Lane
Pasadena, Maryland, 21122                        *

         Defendants.                             *

*        *         *        *       *    *       *         *    *      *       *       *         *

                                             COMPLAINT

         Colleen Marine, Inc., Plaintiff, by and through Donald J. Walsh, Morgan T. Dilks, and

Wright, Constable & Skeen, LLP, its attorneys, hereby sues Diane Kopke, individually and in

her capacity as Personal Representative for the Estate of John D. Kopke, and Andrew Kopke

(collectively “Defendants”), and for reasons states:

                                               PARTIES

         1.        Plaintiff is a corporation, incorporated and headquartered in Delaware. Its

principal place of business is in Florida.




{4170003v. (17279.00002)}
              Case 1:20-cv-02231-GLR Document 1 Filed 08/03/20 Page 2 of 10



         2.        Defendant Diane Kopke is a resident of Anne Arundel County, Maryland. The

property which is the subject matter of this Complaint is located in Anne Arundel County,

Maryland. Defendant Diane Kopke has qualified and serves as Personal Representative for the

Estate of John D. Kopke, which Estate is pending before the Register of Wills for Anne Arundel

County as Estate No. 98905.

         3.        Defendant Andrew Kopke is a resident of Anne Arundel County, Maryland and at

all times relevant herein was the son of John D. Kopke and stepson of Defendant Diane Kopke.

                                   JURISDICTION AND VENUE

         4.        This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a), because

complete diversity of citizenship exists and the amount in controversy exceeds $75,000 exclusive

of interest and costs.

         5.        This Court is the proper venue for the dispute pursuant to 28 U.S.C. § 1391(b)(2)

because Defendants reside in, and the cause of action arose in, Anne Arundel County, Maryland,

which is covered by the Northern Division of this District.

                               FACTS COMMON TO ALL COUNTS

         6.        John D. Kopke was the owner of a steel hull boat bearing the name of “Ocean

Spray” Official No. 1111459 (“Boat”), which is the subject property of this action.

         7.        John D. Kopke passed away on September 17, 2019 and the Estate of John D.

Kopke (“Estate”) was created on October 21, 2019, establishing Diane C. Kopke as the Personal

Representative of the Estate. See Exhibit 1, Estate Petition.

         8.        On or about November 15, 2019, Plaintiff entered into a Vessel Purchase

Agreement (“Agreement”) for the Boat with the Estate. See Exhibit 2, Vessel Purchase

Agreement. Defendants induced and entered into a contract with Plaintiff to purchase the Boat



{4170003v. (17279.00002)}                           2
               Case 1:20-cv-02231-GLR Document 1 Filed 08/03/20 Page 3 of 10



from the Estate in order to use the vessel to create an artificial reef which would include a

memorial to Mr. Kopke. Id. at ¶1.1.

          9.       As part of the Agreement, the Estate warranted that the Boat as of the sale date

“assuming its delivery at Closing safely afloat and in substantially the same condition as she was

at the time of such inspection normal wear and tear excepted.” Id. at 1.3(a) (emphasis supplied).

At Closing, the boat was also to be free of any encumbrances. Specifically, Paragraph 1.3(b)

states:

          The Vessel shall be sold by Seller to Buyer with a full warranty of title, free and
          clear of all liens, encumbrances and claims of any and all third parties whatsoever.
          Seller agrees to protect, defend and indemnify Buyer, the Vessel from any and all
          liens, claims or causes of action against or affecting the Vessel which might be
          asserted after the purchase and sale of the vessel by any person which relate to or
          arose from Seller’s ownership of the Vessel prior to the sale of the Vessel to Buyer.

Id. at ¶1.3(b). In addition, the seller warranted in the Agreement that “at the time of delivery

to the Buyer, the Vessel shall be free and clear of all Debts, claims, liens and encumbrances

of any kind whatsoever created by Seller.” Id. at ¶3.2.

          10.      On November 15, 2019, Diane Kopke confirmed via an email conversation

with Plaintiff that the Boat “has no debts; only the dock fee which will be paid.” See Exhibit

3, November 15, 2019 Email.

          11.      Although the Agreement was signed by Defendant Diane C. Kopke, as

Personal Representative for the Estate, both Mrs. Kopke and Defendant Andrew Kopke

were involved in inducing Coleen Marine to purchase this Boat.

          12.      On the evening of November 19, 2019 Plaintiff attempted to retrieve the Boat from

Geisler Point Marina (“GPM”). Employees of Plaintiff arrived late in the evening to retrieve the

Boat. Andrew Kopke rushed Plaintiff’s employee into signing off on the boat quickly because he

allegedly has trouble seeing at night and had another appointment that evening.

{4170003v. (17279.00002)}                           3
             Case 1:20-cv-02231-GLR Document 1 Filed 08/03/20 Page 4 of 10



           13.     Just after Defendants Diane Kopke and Andrew Kopke left GPM, Plaintiff’s

employees noticed a pump running in the boat pumping out water that was leaking aggressively.

           14.     Defendants represented that the Boat was sound, with a bilge pump that would

activate once every twenty-four hours; however, this was not the case. The Boat was connected to

several pumps, which were perpetually removing aggressively infiltrating water, rendering the

boat unseaworthy and would not stay afloat, let alone be considered “safely float”, on its own.

           15.     Plaintiff, on the night of November 19, 2019, immediately informed Andrew and

Diane Kopke that the Boat’s status was misrepresented, that it was not safely staying afloat, would

be unsafe to tow and that the Agreement had been breached.

           16.     Andrew Kopke responded via text message with conflicting responses, offering to

help repair the Boat while simultaneously arguing that it was in fact seaworthy and needed no

repairs.

           17.     Shortly after Andrew Kopke responded via text message and while Plaintiff’s

employees were still present on GPM property, Bob Geisler, owner of GPM, began screaming and

threatening Plaintiff’s employees, stating that he would shoot Plaintiff’s employees if they

attempted to remove the Boat from GPM. Mr. Geisler eventually calmed to a point where he was

able to inform Plaintiff’s employees that the dockage fees for the Boat had not been paid, that

Defendants owed GPM roughly $2,000.00, that he was asserting a lien on the Boat and therefore

GPM would not release the Boat to Plaintiff.

           18.     Subsequently, Diane Kopke acknowledged owing the debt to GPM for dockage

fees, but stated that they had no way to pay said debt.

           19.     Contrary to the representations and warranties in the Agreement, the Boat would

not stay afloat on its own, was not safe to tow, and was not unencumbered.



{4170003v. (17279.00002)}                         4
            Case 1:20-cv-02231-GLR Document 1 Filed 08/03/20 Page 5 of 10



         20.       Plaintiff never took ownership or possession of the Boat, informed Defendants that

the Boat was not being accepted, and rescinded the sale Agreement due to Defendant’s breach of

the Agreement. Plaintiff took no further action in regards to the Boat.

         21.       Subsequent to Plaintiff’s rescission of the Agreement on November 19, 2029,

Andrew Kopke made efforts to push Plaintiff to take possession of the boat anyway, which ranged

from persuasive to insistent that the Boat now belonged to Plaintiff.

         22.       At some point subsequent to the events of November, 2019, Defendants, without

notice or authorization and unbeknownst to Plaintiff, did fraudulently cause the title of the Boat to

be registered in the name of Plaintiff. See Exhibit 3.

         23.       On June 23, 2020, Plaintiff was notified by the United States Coast Guard

(“USCG”) via email that “[t]here was a sheen observed by Coast Guard responders coming from

the Ocean Spray.” The email contained a Notice of Federal Interest. See Exhibit 3, USCG Email.

         24.       The USCG sent a letter to Plaintiff, dated June 24, 2020 wherein the USCG,

operating under the belief that Plaintiff was the owner of the Boat, stated that it would be holding

Plaintiff responsible for the cleanup of pollution being caused by the Boat, and that failure to do

so would result in substantial daily fines, as well as damage mitigation costs should the United

States be required to perform the cleanup itself. See Exhibit 4, USCG Letter.

         25.       As a result of Defendants’ fraudulent misrepresentations regarding the status of the

boat, the rescission of the Agreement premised on its breach and these misrepresentations, their

fraudulent filing of unauthorized title documents with the USCG, and such other and further facts

as shall be shown at trial, Defendants remain owners of the Boat and directly responsible for any

losses or damages caused by the Boat.




{4170003v. (17279.00002)}                           5
            Case 1:20-cv-02231-GLR Document 1 Filed 08/03/20 Page 6 of 10



         26.       In order to mitigate the expense of cleanup and avoid the heavy fines to be imposed

by the USCG Plaintiff has begun efforts to undertake the environmental cleanup mandated by the

USCG. As a result, Plaintiff has been damaged in the amount of the cost for the environmental

cleanup and any subsequent fees which shall be assessed by the USCG.

                                                COUNT I
                                             Indemnification
                                             (All Defendants)

         27.       Plaintiff incorporates and adopts by reference the allegations set forth in Paragraphs

1 through 26 above as if fully restated herein.

         28.       Plaintiff has incurred the expenses and damages resulting from the USCG mandated

environmental cleanup of the Boat and its surrounding area in excess of $30,000.00. Those

damages were proximately caused by Defendants and Plaintiff’s losses and damages will be the

result of the actions and/or omissions of the Defendants.

         29.       The USCG has continued to assert that Plaintiff is responsible for other costs and

expenses associated with damages caused by the Boat including its cleanup and removal which

will exceed $100,000. The Boat is not owned by Plaintiff and is property of Defendants wrongfully

placed in the name of Plaintiff.

         30.       Defendants are liable to Plaintiff for indemnification of the entire amount of the

costs of the USCG mandated environmental cleanup and any consequential damages and losses

suffered by Plaintiff.

         WHEREFORE, Plaintiff, Coleen Marine, Inc., demands judgment against Defendants

Diane C. Kopke, individually and in her capacity as Personal Representative for the Estate of John

D. Kopke, and Andrew Kopke in an amount in excess of $75,000, plus costs and interest, and for

such other relief as this Court deems just and proper.



{4170003v. (17279.00002)}                            6
             Case 1:20-cv-02231-GLR Document 1 Filed 08/03/20 Page 7 of 10



                                                COUNT II
                                               Contribution
                                             (All Defendants)

         31.       Plaintiff incorporates and adopts by reference the allegations set forth in

Paragraphs 1 through 30 as if fully restated herein.

         32.       Plaintiff denies liability for the environmental cleanup costs generated by the Boat

that Defendants abandoned. However, in the event that some measure of liability is attributed to

Plaintiff, then for the reasons alleged herein, Defendants are also liable for to Plaintiff as

Defendants’ breach of contract, fraud, unauthorized filing of title documents and abandonment of

the Boat were the proximate causes of the damages Plaintiff has incurred, and Plaintiff is entitled

to contribution from Defendants for their proportionate share(s) of any damages attributed to

Plaintiff.

         WHEREFORE, Plaintiff Coleen Marine, Inc., demands judgment against Defendants

Diane C. Kopke, individually and in her capacity as Personal Representative for the Estate of

John D. Kopke, and Andrew Kopke, in an amount in excess of $75,000, plus costs and interest,

and for such other relief as this Court deems just and proper.

                                            COUNT III
                                      Fraud in the Inducement
                                  (Andrew Kopke and Diane Kopke)

         33.       Plaintiff incorporates and adopts by reference all the allegations set forth in

Paragraphs 1 through 32 as if fully restated herein.

         34.       Defendants Andrew Kopke and Diane Kopke intentionally made false

representations of material fact to Plaintiff by representing to Plaintiff, among other things, that

the Boat was seaworthy, would stay afloat and that it was free of “encumbrances and claims of




{4170003v. (17279.00002)}                            7
            Case 1:20-cv-02231-GLR Document 1 Filed 08/03/20 Page 8 of 10



any and all third parties whatsoever,” which Defendants Andrew Kopke and Diane Kopke knew

were not true.

         35.       Despite Defendants being fully aware that Plaintiff had considered the Agreement

breached and had rescinded it, Defendants further misrepresented the status of the sale and title

to the vessel to the USCG when they filed title paperwork with the USCG without Plaintiff’s

misrepresenting that title had transferred to Plaintiff.

         36.       Defendants Andrew Kopke and Diane Kopke knew that the representations were

false at the time they were made or acted with such reckless indifference to the truth that it would

be reasonable to charge them with knowledge of the falsity of those representations.

         37.       Defendants Andrew Kopke and Diane Kopke intended to defraud Plaintiff and the

USCG.

         38.       Andrew Kopke and Diane Kopke’s misrepresentations caused Plaintiff to

reasonably act in reliance upon them. Had Andrew Kopke and Diane Kopke not intentionally

misled Plaintiff as noted above Plaintiff would have discovered the unseaworthy condition of the

Boat and would not have entered into the transaction.

         39.       As a result of Andrew Kopke and Diane Kopke’s intentional and fraudulent

misrepresentations, the Agreement was void ab initio and the Agreement had been rescinded by

Plaintiff and the submission of title information to USCG was improper. Plaintiff has now

incurred significant and substantial consequential damages in seeking to mitigate its damages,

including legal fees, environmental cleanup fees, and other harm as a direct result of Andrew

Kopke and Diane Kopke’s intentional and fraudulent misrepresentations.

         WHEREFORE, Plaintiff Coleen Marine, Inc., demands judgment against Defendants

Diane C. Kopke, individually and in her capacity as Personal Representative for the Estate of



{4170003v. (17279.00002)}                          8
            Case 1:20-cv-02231-GLR Document 1 Filed 08/03/20 Page 9 of 10



John D. Kopke, and Andrew Kopke, in an amount in excess of $75,000, plus costs and interest,

and for such other relief as this Court deems just and proper.

                                            COUNT IV
                                       Declaratory Judgment
                                  (Andrew Kopke and Diane Kopke)

         40.       Plaintiff incorporates and adopts by reference all the allegations set forth in

Paragraphs 1through 39 as if fully restated herein.

         41.       Plaintiff seeks a declaratory judgment pursuant to the Federal Declaratory

Judgment Act, 28 U.S. Code § 2201 for the purpose of determining a question of actual

controversy between the parties and terminating uncertainty and controversy giving rise to this

proceeding.

         42.       The Agreement, pursuant to paragraph 1.3, states that “Buyer has heretofore

inspected the Vessel and accepts its condition assuming its delivery at Closing safely afloat and

in substantially the same condition as she was at the time of such inspection…” See Exhibit 3.

         43.       Upon closing, the Boat did not say “safely afloat” for removal by Plaintiff, despite

representations from Defendant Andrew Kopke that the Boat was seaworthy and would stay

safely afloat, per the Agreement.

         44.       As a result of the intentional and fraudulent misrepresentations made by

Defendant Andrew Kopke, Plaintiff was induced to enter into the Agreement, and Plaintiff

would not have entered into the Agreement but for the misrepresentations made by Defendant

Andrew Kopke.

         45.       As Plaintiff was fraudulently induced to enter into the Agreement, the Agreement

was void ab initio, and the Estate of John D. Kopke retains ownership of the Boat. In addition,

Plaintiff rescinded the Agreement promptly upon learning of the issues with the Boat.



{4170003v. (17279.00002)}                            9
           Case 1:20-cv-02231-GLR Document 1 Filed 08/03/20 Page 10 of 10



         46.       The title work filed with USCG was done without authorization of Plaintiff and

was incorrect since Plaintiff did not take ownership of the Boat.

         47.       There exists an actual controversy of a justiciable issue between Plaintiff and

Defendants within the jurisdiction of this Court involving the rights and liabilities of the parties.

         48.       A declaratory judgment by this court will terminate this controversy.

         WHEREFORE, Plaintiff Coleen Marine, Inc., respectfully requests that this Court:

    (a) Determine and declare the rights and liabilities of the parties with respect to the

         ownership of the Boat;

    (b) Determine and declare that the Estate of John D. Kopke retains ownership of the Boat;

    (c) Determine and declare that the Estate of John D. Kopke, Diane Kopke, and Andrew

         Kopke are obligated, jointly and severally, to indemnify Plaintiff for past and future

         expenses caused by the Boat; and

    (d) Award Plaintiff any other relief as may be just and proper.




                                                 __________/s/ Donald J. Walsh_________
                                                 Donald J. Walsh (Bar # 09384)
                                                 Wright, Constable & Skeen, LLP
                                                 7 Saint Paul Street, 18th Floor
                                                 Baltimore, Maryland 21202
                                                 410-659-1300
                                                 410-659-1350 Fax
                                                 dwalsh@wcslaw.com

                                                 Attorneys for Plaintiff




{4170003v. (17279.00002)}                           10
